Citation Nr: 1448885	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type 2.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for status post 5th ray resection of the right foot, to include as secondary to diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for diabetes mellitus, type 2.

6.  Entitlement to service connection for status post 5th ray resection of the right foot, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

9.  Entitlement to service connection for enlarged testicles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to June 1973 and from December 1978 to December 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In July 2014, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of that hearing is associated with the claims file.

Although the Veteran expressed disagreement as to the disability rating relating to his hearing loss and/or tendonitis during the July 2014 Board hearing, the record reflects that he is not service-connected for these conditions.  To the extent that the Veteran intends to claim service connection for hearing loss and tendonitis, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ) and therefore, the Board does not have jurisdiction over them.  As such, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The reopened issues of entitlement to service connection for diabetes mellitus, type 2, for status post 5th ray resection of the right foot, for erectile dysfunction, and for peripheral neuropathy of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2007 rating decision denied the Veteran's claims for entitlement to service connection for diabetes mellitus, type 2, for status post 5th ray resection of the right foot, for erectile dysfunction, and for peripheral neuropathy of the bilateral lower extremities; and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the prior final denial in November 2007 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating claims for service connection for diabetes mellitus, type 2, for status post 5th ray resection of the right foot, for erectile dysfunction, and for peripheral neuropathy of the bilateral lower extremities.

3.  There is no competent medical evidence of a current disability manifested by enlarged testicles.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  Evidence submitted to reopen the claim of entitlement to service connection for diabetes mellitus, type 2 is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Evidence submitted to reopen the claim of entitlement to service connection for status post 5th ray resection of the right foot is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

4.  Evidence submitted to reopen the claim of entitlement to service connection for erectile dysfunction is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

5.  Evidence submitted to reopen the claim of entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).

6.  The criteria for service connection for enlarged testicles have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of whether new and material evidence has been received to reopen the claims for service connection for diabetes mellitus, type 2, for status post 5th ray resection of the right foot, for erectile dysfunction, and for peripheral neuropathy of the bilateral lower extremities.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the issue of service connection for enlarged testicles, a VA letter issued in April 2011 satisfied the duty to notify provisions with respect to the service connection claim, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefit sought.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that a VA examination is not required in the claim for service connection for enlarged testicles.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Most importantly, the competent medical evidence of record does not show a current diagnosis of enlarged testicles.  Rather, the medical evidence of record reflects that the Veteran has normal testicles.  Thus, a VA medical examination addressing the etiology of such condition is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); also see Waters v. Shinseki, 601 F.3d 1274, 1277-79 (Fed. Cir. 2010) (holding that while there must be "medically competent" evidence of a current disability and that a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice).  Here, while the Veteran has stated that he believes he had enlarged testicles in service, the only evidence that it is related to his military service is the unsupported lay assertion of a connection inherent in any service connection claim.  Since there is no medically competent current diagnosis of enlarged testicles, referral for a VA medical examination is not warranted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the Veteran was assisted by an accredited representative from the Disabled American Veterans.  The representative and the VLJ identified the issue and noted the elements of the claim that were lacking to substantiate the claim for service connection.  The VLJ solicited information as to any pertinent potentially available outstanding evidence.  The VLJ asked questions to ascertain the onset of symptoms, duration of symptoms, and a nexus between any current disability and service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that has yet to be obtained.  The hearing focused on the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

A November 2007 rating decision denied the Veteran's original claims of service connection for diabetes mellitus, type 2, and for status post 5th ray resection of the right foot, for erectile dysfunction, and for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to diabetes mellitus.  Service connection was denied on the basis that the evidence did not show complaints, treatment for, or diagnosis of diabetes mellitus, type 2, in service; nor was this condition shown to have manifested to a compensable degree within one year from the Veteran's separation from service.  In that rating decision, the RO also denied service connection for status post 5th ray resection of the right foot, for erectile dysfunction and for peripheral neuropathy of the bilateral lower extremities, on the basis that the evidence failed to show that these conditions were related to service or possibly related to a service-connected disability.

No new evidence was received within one year of the November 2007 rating decision, nor did the Veteran file a timely appeal to the November 2007 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

The Veteran filed claims to reopen the issues for service connection for diabetes mellitus, type 2, for status post 5th ray resection of the right foot, for erectile dysfunction, and for peripheral neuropathy of the bilateral lower extremities, in April 2011.  The August 2011 rating decision on appeal continued the denial of the claims determining that no new and material evidence has been received to reopen the claims.

The basis of the November 2007 prior final denials was the RO's findings that there was no nexus between the Veteran's current disabilities and his service or any service-connected disability.  Thus, in order for the Veteran's claims to be reopened, evidence must have been added to the record since the November 2007 rating decision that addresses this basis.

Pertinent evidence submitted and obtained since the November 2007 rating decision includes VA treatment records from the Providence, Rhode Island and Westside, Chicago VA Medical Centers, dated from October 2010 to February 2014; private treatment records from the Provident Hospital of Cook County, dated from August to November 2006; private treatment records form the Near South Health Center, dated from September to October 2006; written lay statements from the Veteran; and the transcript of the July 2014 Board hearing.

In particular, during the July 2014 Board hearing, the Veteran testified that in service, he experienced onset of symptoms of excessive thirst, leg cramps, and dizziness, which he attributed to diabetes, around 1972 while aboard USS Kennedy.  He further stated that he failed the re-enlistment physical examination in 1973 and was told by a corpsman in service that he might have been diabetic.  He stated that he was also told by a corpsman in service that his leg cramps were due to neuropathy and/or a bone disorder.  He further testified that he first noticed erectile dysfunction and enlarged testicles in service.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses the issues of whether the Veteran's current diabetes mellitus, status post 5th ray resection of the right foot, erectile dysfunction, and peripheral neuropathy of the bilateral lower extremities, claimed as secondary to diabetes mellitus, are related to his military service, and it is presumed credible for the limited purpose of reopening claims.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claims for service connection for diabetes mellitus, type 2, for status post 5th ray resection of the right foot, for erectile dysfunction, and for peripheral neuropathy of the bilateral lower extremities.

The Board thus finds that new and material evidence has been submitted to reopen the issues of entitlement to service connection for diabetes mellitus, type 2, for status post 5th ray resection of the right foot, for erectile dysfunction, and for peripheral neuropathy of the bilateral lower extremities, since the November 2007 rating decision.  On this basis, the issues of entitlement to service connection for diabetes mellitus, type 2, for status post 5th ray resection of the right foot, for erectile dysfunction, and for peripheral neuropathy of the bilateral lower extremities are reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

VA treatment records dated from April 2010 through February 2014 reflect that the Veteran has been regularly seen by the urology clinic for erectile dysfunction but do not note any complaints of enlarged testicles, or a diagnosis of a disorder manifested by enlarged testicles.  A January 2012 VA urology consultation report stated that on physical examination, the Veteran's testes were normal; left testicle was palpable and within normal limits.

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In this case, no medical professional has ever provided an opinion indicating that the Veteran has a disorder manifested by enlarged testicles.  The Board also finds that the Veteran lacks the requisite medical expertise to render a medical diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person, such as the Veteran, is competent to describe observable symptoms, such as enlarged testicles, whether any enlarged testicles are representative of an underlying pathology is well beyond lay expertise.  Enlarged testicles are not apparent from the clinical examinations on file, and the existence of any malady manifested by enlarged testicles turns on what is not observable, namely whether there is a pathological process within the body.  Such a disorder clearly is not one susceptible to lay diagnosis.  The Board consequently finds that the Veteran is not competent to diagnose himself with a disorder manifested by enlarged testicles, or provide an opinion on etiology even assuming that such a disorder is shown.

The preponderance of the evidence is against the claim for service connection for enlarged testicles as the Veteran has not shown a current disability for which service connection can be granted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been received, the claim for entitlement to service connection for diabetes mellitus, type 2, is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for status post 5th ray resection of the right foot is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for erectile dysfunction is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the claim for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for enlarged testicles is denied.


REMAND

As outlined above, the Board has reopened the claims of service connection for diabetes mellitus, type 2, for status post 5th ray resection of the right foot, for erectile dysfunction, and for peripheral neuropathy of the bilateral lower extremities.  However, prior to appellate consideration of the issues by the Board, the Veteran must be afforded de novo consideration of the reopened claims on the merits by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records for the Veteran from the VA Medical Center in Providence, Rhode Island, and all associated outpatient clinics, dated from February 2014 to the present.  

2.  After completing the above development, and any other development deemed necessary, adjudicate de novo on the merits the reopened claims of service connection for diabetes mellitus, type 2, for status post 5th ray resection of the right foot, for erectile dysfunction, and for peripheral neuropathy of the bilateral lower extremities, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


